DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s traversal filed 9/14/22 regarding the restriction requirement mailed 4/14/22 is persuasive.  The restriction requirement is hereby withdrawn and all currently pending claim(s) (including new claim(s) 51-59) are rejoined and examined herein. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘driving unit’ in claim(s) 1, 16-19, 53-54, and 57; ‘gripping member’ in claim(s) 56. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Objections
Claim(s) 1, 3-4, 16, 18-19, 37, 42, 51, and 55-56 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1, the term ‘said elongated flexible shaft and said sampling’ in the third limitation should be amended to recite ‘said elongated flexible shaft and said sampling portion‘. 
In claim(s) 1, the term ‘said hollow distal sampling portion’ in the third limitation should be amended to recite ‘said hollow 
In claim(s) 3, the term(s) ‘rotation velocity and axial advancement velocity’ should be amended to recite ‘a rotation velocity and an axial advancement velocity’. A similar amendment should be made mutatis mutandis for claim(s) 38 with ‘rotation speed and/or axial advancement velocity’. 
In claim(s) 4, the term ‘tissue type’ should be amended to recite ‘a tissue type’. 
In claim(s) 16 and 18-19, the term ‘rotates’ should be amended to recite ‘is configured to rotate’. 
In claim(s) 37, there appears to be an “unused” ‘wherein said’ phrase at the end of the first limitation immediately prior to the ‘axially advancing’ step.  Examiner suggests deleting the phrase. 
In claim(s) 37, the term ‘on tissue sample’ should be amended to recite ‘on a tissue sample’. 
In claim(s) 42, the term ‘said shearing forces’ should be amended to recite ‘said 
In claim(s) 51, the term ‘in’ should be amended to recite ‘is’. 
In claim(s) 55, the term ‘said driving’ should be amended to recite ‘said driving unit’. 
In claim(s) 55, the phrase ‘controller signals’ should be amended to recite ‘controller is configured to signal’. 
In claim(s) 56, the term ‘rotation and/or axial movement’ should be amended to recite ‘said rotation and/or axial movement’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7, 9-10, 13-16, 18-19, and 53-59 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In claim(s) 1 the phrase ‘tissue positioned inside said internal lumen…to separate tissue inside said internal lumen’ recites the term ‘said internal lumen’ where previously the claim(s) recites two such instances of an internal lumen: that of the shaft and that of the needle. In context, it is not clear which internal lumen the term refers to.  Examiner suggests amending the phrase to recite ‘tissue positioned inside said internal lumen of said sampling portion… to separate said tissue inside said internal lumen of said sampling portion’ and interprets the claim(s) as such. 

Claim(s) 5 recites ‘said distal opening diameter’ — however no such term is present in claim(s) 1 and thus the term in claim(s) 5 lacks antecedent basis.  Examiner suggests amending the term to recite ‘a diameter of said distal opening’ and interprets the claim(s) as such. 
Similarly, in claim(s) 14, the term ‘the movement lacks antecedent basis such that it is not clear if there was intended a first mention in claim(s) 1. Examiner suggests amending the term to recite ‘a movement’ and interprets the claim(s) as such. 
Similarly, the term ‘the activation’ in claim(s) 57 lacks antecedent basis such that it is not clear which previous activation the term refers to.  Examiner suggests amending the term to recite ‘an activation’ and interprets the claim(s) as such. 
Similarly, the term ‘said internal volume’ in claim(s) 59 lacks antecedent basis such that it is not clear whether the recited term refers to the internal lumen recited in claim(s) 1 or another volume in the device. Examiner suggests amending the corresponding limitation in claim(s) 59 to recite ‘said tissue inside said internal lumen lumen 
Claim(s) 2-7, 9-10, 13-16, 18-19, and 53-59 is/are rejected due to its/their dependence on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 13-16, 18-19, 53-54, and 56-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetter (US 20150057573 A1).

For claim 1, Vetter teaches  A soft tissue biopsy device [entire disclosure – see at least abstract] comprising:
 an elongated flexible [¶62] shaft [11] having an internal lumen [end of ¶62] and a distal end [Fig. 3], wherein said elongated flexible shaft is shaped and sized to be introduced via a working channel of an endoscope into a body; [optional length and flexibility of ¶¶62-63 constitute(s), under BRI, a form of a shaft ‘shaped and sized’ for introduction through an endoscope (i.e., Examiner interprets ‘shaped and sized’ to mean capable of such a function — cf. alternate § 103 rejection below)] 
a sampling needle [13, 512] coupled to said elongated flexible shaft distal end [end shown in Fig. 2], having a hollow sampling portion with an internal lumen and a distal opening, [helix 472 and distal portion of lumen of 11 in ¶62 constitute(s), under BRI, a form of an ‘internal lumen’ with a ‘sampling portion’ and ‘distal opening’ attached to a distal end of 11 (i.e., the portion of 11 proximal to what’s shown in Fig. 2)] 
wherein said sampling needle is configured to cut through soft body tissue while penetrating into said soft body tissue, and to apply forces on tissue positioned inside said internal lumen that are sufficient to separate tissue inside said internal lumen from the soft body tissue; [penetration and cutting of sample tissue at target site is/are central inventive feature(s) detailed throughout the majority (if not the entirety) of the disclosure of Vetter – see esp. abstract, ¶¶62-63]; 
 a driving unit [motor 613/636 and associated gearing of Figs. 23-26] configured to rotate said elongated flexible shaft and said sampling portion and to axially advance said hollow distal sampling portion into the tissue in synchronization with said rotation; [rotation and advancement in ¶¶66-67, ¶74 via electrical powering in ¶64, ¶173] 
wherein said elongated flexible shaft is configured to bend within said working channel, while being rotated and axially advanced by said driving unit. [flexibility in ¶¶62-63] 

For claim 2, Vetter teaches  The biopsy device according to claim 1, wherein said hollow sampling portion comprises a cutting edge surrounding said distal opening with an external and/or an internal circumferential tapered region, wherein said cutting edge is shaped and sized for cutting said soft tissue. [sharpened tip ‘scoopula’ and ‘beak’ in ¶¶73-74]  

For claim 3, Vetter teaches  The biopsy device according to claim 1, wherein said driving unit comprises a gear motor [gear configurations with DC motor in ¶¶114-131 esp. ¶131 in Fig. 26] configured to rotate and axially advance said elongated flexible shaft and said  sampling needle in synchronization according to a selected ratio between rotation velocity and axial advancement velocity. [rotation and advancement in middle of ¶66 and middle of ¶73 and ¶74 must have at least some form of ratio (i.e., such a value exists regardless of 1:1 rotation to advancement or total advancement before any rotation which would then be a 0:1 ratio — and any and all possible values in between)] 

For claim 4, Vetter teaches  The biopsy device according to claim 3, wherein said ratio is pre- determined according to tissue type and/or tissue properties. [device is for solid and semisolid tissues in ¶60; see most esp. second half of ¶62]

For claim 5, Vetter teaches  The biopsy device according to claim 1, wherein said distal opening diameter is in a range of 0.3 mm to 5 mm. [lumen of 11 as small as 16 gauge (about 1.5 mm maximum outer diameter making inner diameter necessarily less than 1.5 mm)]  

For claim 6, Vetter teaches  The biopsy device according to claim 1, wherein said sampling needle is a replaceable needle. [the needle of Vetter is inherently replaceable] 

For claim 7, Vetter teaches  The biopsy device according to claim 1, wherein said elongated flexible shaft comprises a torque coil formed from at least one wire. [helices 472 constitute(s), under BRI, a form of a ‘torque coil’ formed from a wire]

For claim 9, Vetter teaches  The biopsy device of claim 7, wherein a thickness of a wall of said sampling portion is in a range between 0.04 mm - 0.5 mm. [hinge 458 in Fig. 5 is 0.005 – 0.050 inches thick (0.127 mm – 1.27 mm thick) which is a thickness of a wall (i.e., the wall of the hinge)] 

For claim 13, Vetter teaches  The biopsy device according to claim 1, wherein an external surface of said sampling portion is at least partly covered with a sealing tubing, wherein said sealing tubing prevents the release of a tissue sample and/ or liquids within said sampling portion through a wall of said sampling portion. [proximal-most outermost sheath shown first in Fig. 7 (i.e., the proximal ‘tertiary’ component which surrounds and is greater in diameter than 512 and 13) and then again in Fig. 15 formed from polymer or metal as in ¶173 would thereby constitute(s), under BRI, a form of a ‘sealing’ tubing (i.e., a solid metal or polymer tube would have sealing capabilities) — this sealing capability including for flushing fluids as in ¶90]  

For claim 14, Vetter teaches  The biopsy device according to claim 1, wherein an external surface of said sampling  needle is at least partly covered by a low- friction layer configured to reduce friction with surrounding tissue during the movement of the sampling portion. [coating in ¶173]

For claim 15, Vetter teaches  The biopsy device according to claim 1, wherein at least part of an external surface of said elongated flexible shaft comprises one or more axially and circumferential spaced-apart grooves and/or indentations shaped and sized to reflect ultrasonic waves in different directions. [ridges, grooves, axial slits in ¶61 to enhance ultrasound visibility] 

For claim 16, Vetter teaches  The biopsy device according to claim 1, wherein said driving unit rotates said sampling portion intermittently in rotation pulses and/or in a variable rotation speed. [cutting modes in second half of ¶62]

For claim 18, Vetter teaches  The biopsy device according to claim 1, wherein said driving unit rotates said sampling portion at opposite directions. [cyclic reversing in second half of ¶62]. 

For claim 19, Vetter teaches  The biopsy device according to claim 1, wherein said driving unit rotates said sampling portion at a rotation angle smaller than 360°.  [individual rotations ‘around the clock’ in ¶65 and ¶75 means each discretized rotation is less than 360°]. 

For claim 53, Vetter teaches  The biopsy device according to claim 1, wherein said driving unit is configured to rotate said elongated flexible shaft and said sampling needle with a speed in a range of 100 revolutions-per-minute (RPM) to 10,000 RPM [¶77] and to said axially advance said hollow distal sampling portion into the tissue in synchronization with said rotation. [¶¶61-65]

For claim 54, Vetter teaches  The biopsy device of claim 1, wherein a portion of said elongated flexible shaft extending out from said working channel is configured to bend, in an angle of up to 50 degrees relative to an unbent portion of the elongated flexible shaft located within said working channel, [in ¶94, 5-75° range for hinge 458 and thereby beak 13 such that the shaft 11 (of which beak 13 is a part) can be said to bend up to 50° (included with 5-75° range)]  while being rotated and axially advanced by said driving unit. [¶¶61-65]

For claim 56, Vetter teaches  The biopsy device according to claim 1, comprising a handle [12] having a gripping member, [one or more shaped portions of 12 such as curved rearmost portion constitute(s), under BRI, a form of a ‘gripping member’] wherein said handle is coupled to said elongated flexible shaft and is configured to control rotation and/or axial movement of the elongated flexible shaft. [¶¶62-63 esp. beginning of ¶63] 

For claim 57, Vetter teaches  The biopsy device according to claim 1, wherein said handle comprises a user interface configured to control the activation of said driving unit. [buttons 631-637 in ¶71] 

For claim 58, Vetter teaches  The biopsy device according to claim 1, wherein said hollow sampling portion comprises a cutting edge surrounding said distal opening with an internal circumferential tapered region, wherein said cutting edge is shaped and sized for cutting said soft tissue. [sharpened edge of 13 and 512 shown in detail in Figs. 2-4 as in first half of ¶63 and throughout ¶¶73-74] 

For claim 59, Vetter teaches  The biopsy device according to claim 1, wherein said hollow sampling portion comprises at least one internal protrusion for applying friction forces on said tissue inside said internal volume that are sufficient to hold said tissue within the internal volume. [curved / rear facing corners / edges of beak 13 constitute(s), under BRI, a form of ‘internal protrusions’ which, when the beak 13 is closed as in Fig. 6 and discussed in ¶90, serves to aid in coring tissue and thus applying a form of ‘friction forces’ against the tissue]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37-38, 42, and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetter in view of Nakao (US 20060116605 A1).
For claim 37, Vetter teaches  A method for sampling soft tissue [entire disclosure – see at least abstract], comprising:
introducing an elongated flexible shaft [11] and a sampling needle [13, 512] coupled to said elongated flexible shaft into a body [insertion throughout ¶¶60-65] via a working channel of an endoscope;
 rotating said elongated flexible shaft and said sampling needle, [rotation in ¶62] wherein said ;
axially advancing said elongated flexible shaft and said sampling needle during said rotating into soft tissue in synchronization with said rotating; [rotation and advancement in ¶¶66-67, ¶74]
sampling said soft tissue by applying  forces on tissue sample positioned inside said sampling needle during said rotating, wherein said forces are sufficient to separate said tissue sample from said soft tissue. [penetration and cutting of sample tissue at target site is/are central inventive feature(s) detailed throughout the majority (if not the entirety) of the disclosure of Vetter – see esp. abstract, ¶¶62-63]

Vetter fails to teach introducing the shaft of the device through a working channel of an endoscope.  However, consider that Vetter does teach in ¶62 that the shaft is generally sufficiently flexible to navigate around sensitive structures and tissues. 
Nakao teaches a biopsy device which is introduced for a core biopsy via a working channel of an endoscope [¶23]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the introduction step of Vetter to introduce the device through an endoscope as taught by Nakao in order to reduce trauma to the patient when accessing the organ to be biopsied as well as to ensure that a proper representative tissue sample is acquired. As motivated by Nakao ¶7. 

For claim 38, Vetter teaches  The method according to claim 37, comprising:
adjusting rotation speed and/or axial advancement velocity of said sampling portion according to a type and/or properties of said soft tissue. [end of ¶62]

For claim 42, Vetter teaches  The method according to claim 37, wherein said sampling comprises separating said tissue sample from said soft tissue by applying said shearing forces. [penetration and cutting of sample tissue at target site is/are central inventive feature(s) detailed throughout the majority (if not the entirety) of the disclosure of Vetter – see esp. abstract, ¶¶62-63];

For claim 51, Vetter teaches  The method according to claim 37, wherein said rotating comprises rotating said elongated flexible shaft and said sampling needle while said elongated flexible shaft in bent outside said working channel in said body, in an angle of up to 50 degrees relative to said endoscope. [in ¶94, 5-75° range for hinge 458 and thereby beak 13 such that the shaft 11 (of which beak 13 is a part) can be said to bend up to 50° (included with 5-75° range)]  

For claim 52, Vetter teaches  The method according to claim 37, wherein said rotating comprises rotating said elongated flexible shaft and said sampling needle with a speed in a range of 100 revolutions-per-minute (RPM) to 10,000 RPM. [¶77] 

Claim(s) 10 is/are rejected under 35` U.S.C. 103 as being unpatentable over Vetter in view of Anderson (US 6086543 A)
For claim 10, Vetter fails to teach a sharp stylet to be advanced and retracted in the lumen of the shaft. 
Anderson teaches a biopsy device [Fig. 7] comprising a sharp stylet [720] shaped and sized to be advanced and retracted within an internal lumen [col. 12 l. 40 – col. 13 l. 20] of a shaft [704]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Vetter to incorporate the stylet of Anderson (i.e., to place the stylet of Anderson into the lumen of the device of Vetter) in order to further aid in tissue sample acquisition. As motivated by Anderson col. 12 ll. 55-60 and Vetter ¶63. 

Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetter.
For claim(s) 55, Vetter fails to teach a memory and controller providing signals for driving to rotate in opposite directions according to rotation parameters stored in memory.  However, Vetter does teach the device as electrically motor powered in ¶173 and usable with computer assistance in ¶65. 
Accordingly, Examiner takes official notice that the use of a controller and memory to implement the rotational modes of an electrically powered biopsy device (such as those detailed in Vetter second half of ¶62) — e.g., the use of a laptop or programmable logic circuit to facilitate control of the power supply and circuitry of the DC motor — would be well known, routine, and predictable at the time the invention was filed.  
For claim 55, Vetter teaches  The biopsy device of claim 18, comprising a memory and a controller, wherein said controller signals said driving to rotate in opposite direction according to values of one or more rotation parameters stored in said memory. 

In consideration of Examiner’s interpretation and citation for the ‘shaped and sized for insertion into a working channel of an endoscope’ language of claim(s) 1, and in earnest and good faith advancement of prosecution, claim(s) 1 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Vetter in view of Nakao.

If (arguendo), the transitional ‘shaped and sized’ of claim(s) 1 is intended to mean that the device shaft claimed is configured to be introduced through a working channel of an endoscope (as opposed to just capable of such a function), then:
Vetter fails to teach the device shaft configured to be introduced through a working channel of an endoscope.  However, consider that Vetter does teach in ¶62 that the shaft is generally sufficiently flexible to navigate around sensitive structures and tissues.
Nakao teaches a biopsy device which is introduced for a core biopsy via a working channel of an endoscope [¶23]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify device shaft of Vetter to be configured to be introduced through an endoscope as taught by Nakao in order to reduce trauma to the patient when accessing the organ to be biopsied as well as to ensure that a proper representative tissue sample is acquired. As motivated by Nakao ¶7. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791